ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: While representing a client in her divorce, the respondent failed to prepare a property settlement agreement as ordered by the trial court. After the client filed a grievance against him for that delay, the respondent waived approximately $1,000 in fees in exchange for the client's agreement to withdraw her grievance.
Violations: The respondent violated Ind.Professional Conduct Rule 1.3, which requires lawyers act with adequate dili-genee and promptness; Prof.Cond.R. 1.7(b), which prohibits a lawyer from representing a client when that representation is materially limited by the lawyer's own interests; and 8.4(d), which prohibits attorneys from engaging in conduct prejudicial to the administration of justice.
Discipline: 30-day suspension with automatic reinstatement.
The Court, having considered the submission of the parties, now APPROVES *591and ORDERS the agreed discipline. The respondent is hereby suspended from the practice of law in this state, effective May 1, 2002, for a period of 80 days, after which he will be reinstated automatically. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Ind. Admission and Discipline Rule 23(8)(d).
All Justices concur.